Citation Nr: 1450059	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  12-08 172	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a low back condition to include as secondary to a left knee condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to July 2003, with subsequent service in the Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In August 2013, the Veteran testified at a personal hearing before the undersigned.  A transcript of this hearing was prepared and associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issue of service connection for a low back condition to include as secondary to a left knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence is in equipoise as to whether the Veteran's left knee condition either began during or was otherwise caused by his time on active duty for training ACDUTRA.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, criteria for service connection for a left knee condition have been met.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505, 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.6(c)(3), 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the Board's grant of service connection, further discussion of the VCAA is not required.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA), or an injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 3.6(c)(3).  However, service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).

In April 2010, the Veteran filed a claim seeking service connection for a left knee condition.  He has essentially alleged that in 2006 while on ACDUTRA he injured his left knee as a result of carrying equipment down a rugged shoreline in Korea.  

The Veteran testified during his August 2013 Board hearing that three weeks after his return from Korea, he had surgery on his knee.  The Veteran did not tell an official when the injury occurred because his corpsman told him they would keep him in Korea.  He wrapped the knee, braced it, toughed it out and when he went home he went to his civilian primary care physician.

The Veteran has a current knee condition.  See February 24, 2014 Gulf War General Medical Examination.  

The Board notes the Veteran's Navy reserve records do not document a left knee injury.  However, the records confirm an ACDUTRA period from March 20, 2006 to April 4, 2006 in Chinhea, Republic of Korea.  It was further documented that the Veteran participated in exercise Foal Eagle in South Korea and he participated in camp teardown, inventory and load out.  See November 19, 2006 Evaluation Report and Counseling Record and a copy of the Veteran's order to annual training received October 17, 2013.  The Veteran was found temporarily not physically qualified due to a left knee injury shortly after return from ACDUTRA on April 08, 2006.  The Veteran had surgery on May 18, 2006 for a left knee medial meniscus tear.  A finding of physical disqualification was issued on June 20, 2007 based on his left knee condition.  The reserve record is consistent with the Veteran's contentions and supports the Veteran has submitted a plausible account of how he injured his left knee during an objectively verified ACDUTRA period.  

A private physician submitted a letter in support of the Veteran's claim in October 2011.  He reported that he treated the Veteran for an injury he sustained to his left knee when in Korea in 2006.  It was his feeling that he did injure his knee in a service oriented situation which required surgical intervention.  

A friend of the Veteran submitted a statement in September 2011.  The friend reported that he served alongside the Veteran during Operation Foal Eagle in March 2006 and remembered that the Veteran suffered a knee injury that eventually required surgery.  The mission was to move 30 tons of equipment and supplies.  The beach landing was done with Korean Landing Craft vessels, and the beach front extremely difficult to navigate with a constantly changing current and under tow.  Once on the island they traveled up and down a makeshift road to get the equipment to the final destination.  The journey was difficult and long.  Although the Veteran was experiencing knee pain, his devotion to duty kept him working through the pain until the mission was complete.  

In light of the evidence, the Veteran is entitled to service connection for his left knee disorder.  Although there was no documented left knee injury contained in the Reserves records, the Veteran's lay contentions of an injury, buddy statement and physician letter supports the Veterans contentions.  Objective evidence documents the Veteran was on ACDUTRA for several weeks conducting duties which required him to carry supplies.  Therefore, resolving any doubt in the Veteran's favor, the criteria for service connection for a left knee disorder have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, the Veteran's claim for service connection for a left knee condition is granted.


ORDER

Service connection for a left knee condition is granted. 



REMAND

The Board finds that further development is necessary prior to final adjudication of the claim for service connection for a low back condition to include as secondary to a left knee condition.

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran essentially contends his low back condition is secondary to his service-connected left knee condition.  The VA treatment records reflect the Veteran has a current diagnosis of degenerative disc disease of the lumbosacral spine.  See February 24, 2014 Gulf War General Medical Examination.  In light of this evidence and the fact that the Veteran has never been given a VA examination for his back, the Board is of the opinion that the Veteran should be provided with a VA examination to determine the etiology of the Veteran's back condition.  See McLendon, 20 Vet. App. at 79.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records including those from the Oklahoma City VAMC beyond September 2013.  

2.  After any development deemed necessary is completed, the RO/AMC should then schedule the Veteran for an appropriate VA spine examination to address the nature and etiology of his low back condition on a direct or secondary basis.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  Based on a review of the claims file the examiner must provide the following opinions:

(a)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back condition is caused by or etiologically related to active service.

(b)  Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back condition was caused or aggravated (i.e., permanently worsened beyond the natural progression of the disorder) by the service-connected left knee condition.

If the examiner determines that the low back condition is aggravated by the service-connected left knee condition, the examiner should report the baseline level of severity of the low back condition prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the left knee condition. 

A complete rationale should be provided for any opinion expressed.  

3.  Then, the claim for service connection of a low back condition must be readjudicated, including on a secondary service connection basis.  If the benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


